Title: From Louisa Catherine Johnson Adams to Abigail Smith Adams, 11 May 1806
From: Adams, Louisa Catherine Johnson
To: Adams, Abigail Smith



My dear Mother
Washington May 11th. 1806

A few days since I recieved your very obliging letter in which you mention having procured the articles I wrote for and for which I return you many thanks. I am much distressed at the idea your letter seems to convey of want of respect or attention to Mrs. Cranch it has ever been my most ardent desire so to conduct myself to every branch of your family as not only to merit their esteem but their affection that I have not always succeeded has been more my misfortune than my fault and I sincerely regret that Mrs. Cranch could possibly imagine that my silence proceeded from neglect or inattention as I concieve myself under obligations both to her and you which I shall never have it in my power to repay Mrs. Cranch never having said a word to me on the subject before I left Quincy I did not feel myself authorized to write to her and feared that my addressing her unasked would betray a troublesome solicitude for the welfare of my Child who I very well knew would recieve every tender care and attention which the tenderest mother could desire my education and the misfortunes which have pursued my family from the moment of what I may stile my entrance into the world (I mean my marriage) may have given a harshness to my character which does not naturally belong to it and render’d me cold and fearful of forcing attentions were they might not prove acceptable and the least appearance of unkindness or dislike acts so powerfully upon my feelings as to destroy every desire of pleasing or rendering myself agreeable where I have once percieved it. you will therefore not be surprized at my using the word which gave you such offence and which I could not concieve to have any allusion to you whatever as Mr. A. was very well assured that nothing but compulsion would have induced me to leave them and swore in Philadelphia on my way to Boston that they should not accompany me again the letter which you wrote in answer and which I had determined not to have said anything about certainly gave me pain as it obliquely insinuated a reflection on my family who have perhaps degraded themselves from a kind motive to your Son and me. excuse me my dear Madam for mentioning this circumstance which I meant to obliterate forever from my memory as it is my earnest desire to cultivate by every means in my power your good opinion—
The loss of Mr. Adams’s society is to me irreparable his tenderness and affection to me throughout this winter have been inexpressible and I have enjoyed almost perfect happiness I already look forward to his return with the most anxious impatience and should it please heaven to spare me and my Infant anticipate with delight the moment when I shall present it to recieve a fathers blessing. He is very desirous of taking George to reside with him and it is my most ardent wish as the care of the Child would cause a degree of relaxation from his studies to which otherwise I am sure he will devote himself to the prejudice of his health—
I am sorry John is become subject to feve complaints I fear my dear Madam you are too indulgent to his appetite and would wish him to live as simply as possible during the hot months as I have a great terror of billious disorders particularly for Children they so often prove fatal—
Adieu my dear Mother make my affectionate love acceptable to all the family and permit me again to offer my thanks for the present which you have so kindly sent but which I am fearful I shall not be able to get worked as I do very little in this way myself and the girls are busily employed for my Sisters and believe me your very affectionate daughter
L. C. Adams